The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   February 18, 2015

                                  No. 04-14-00658-CR

                                 James E. SALDANA,
                                      Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 365341
                         Honorable Scott Roberts, Judge Presiding


                                    ORDER
     The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED IN
PART. The Appellant’s brief is due on or before 30 days from the date of this order.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court